Exhibit 10.4

FOURTH SUPPLEMENTAL INDENTURE

This FOURTH SUPPLEMENTAL INDENTURE (the “Fourth Supplemental Indenture”), dated
as of June 27, 2006, is entered into by and among Knight-Ridder, Inc., a Florida
corporation (the “Company”), The McClatchy Company, a Delaware corporation
(“McClatchy”), JPMorgan Chase Bank, N.A., a national banking association, as
Trustee (the “Original Trustee”), and The Bank of New York Trust Company, N.A.,
a national banking association, as series trustee (the “Series Trustee”).

RECITALS

WHEREAS, the Company has heretofore executed and delivered to the Original
Trustee an Indenture, dated as of November 4, 1997 (as supplemented by the
Supplements (as defined below) the “Indenture”), providing for the issuance from
time to time of securities to be issued in one or more series as provided in the
Indenture (the “Securities”);

WHEREAS, the Company has heretofore executed and delivered to the Original
Trustee and the Series Trustee (as successor to The Bank of New York) the First
Supplemental Indenture, dated as of June 1, 2001, among the Company, the
Original Trustee and the Series Trustee (the “First Supplemental Indenture”),
the Second Supplemental Indenture dated as of November 1, 2004, among the
Company, the Original Trustee and the Series Trustee (the “Second Supplemental
Indenture”), and the Third Supplemental Indenture, dated as of August 16, 2005
among the Company, the Original Trustee and the Series Trustee (the “Third
Supplemental Indenture,” and together with the First Supplemental Indenture and
the Second Supplemental Indenture, the “Supplements”);

WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of March 12, 2006, by and between McClatchy and the Company, the
Company shall merge with and into McClatchy (the “Merger”) and the separate
existence of the Company shall cease and McClatchy shall survive and continue to
exist as the continuing company;

WHEREAS, Section 801 of the Indenture provides, in part, that the Company may
merge into McClatchy provided that McClatchy expressly assumes, by a
supplemental indenture, executed and delivered to the Trustee, in form
satisfactory to the Trustee, the due and punctual payment of the principal of
and any premium and interest on all the Securities and the performance or
observance of every covenant of the Indenture on the part of the Company to be
performed or observed;

WHEREAS, Section 901 of the Indenture provides that the Company and the Original
Trustee may amend or supplement the Indenture without the consent of any Holder
to evidence the succession of another Person to the Company and the assumption
by any such successor of the covenants of the Company in the Indenture and
Securities;

WHEREAS, the Company has delivered to the Original Trustee and the Series
Trustee, or caused to be delivered to the Trustee on its behalf, an Opinion of
Counsel and an Officers’ Certificate, as required by Sections 102, 801(4), and
903 of the Indenture; and



--------------------------------------------------------------------------------

WHEREAS, all things necessary to authorize the assumption by McClatchy of the
Company’s obligations under the Indenture and to make this Fourth Supplemental
Indenture when executed by the parties hereto a valid and binding amendment of
and supplement to the Indenture have been done and performed.

NOW, THEREFORE, THIS FOURTH SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby mutually covenant and agree as follows.

SECTION 1. Assumption of Obligations. McClatchy hereby expressly assumes, from
and after the Effective Time (as defined in the Merger Agreement, the “Effective
Time”), the due and punctual payment of the principal of and any premium and
interest on all the Securities and the performance or observance of every
covenant of the Indenture on the part of the Company to be performed or
observed.

SECTION 2. Succession and Substitution. McClatchy, from and after the Effective
Time, by virtue of the aforesaid assumption and the delivery of this Fourth
Supplemental Indenture, shall succeed to and be substituted for, and may
exercise every right and power of, the Company under the Indenture with the same
effect as if McClatchy had been named as the Company in the Indenture, and
thereafter the Company shall be relieved of all obligations and covenants under
the Indenture and the Securities.

SECTION 3. Representations and Warranties. McClatchy hereby represents and
warrants that: (i) it is a corporation duly organized and validly existing under
the laws of the State of Delaware; (ii) it has full corporate power and
authority to execute and deliver this Fourth Supplemental Indenture and to
perform its obligations under the Indenture and this Fourth Supplemental
Indenture in accordance with their terms; (iii) the execution, delivery and
performance of this Fourth Supplemental Indenture will not violate, conflict
with or constitute a breach of, or a default under its certificate of
incorporation and bylaws; (iv) immediately after giving effect to the Merger and
treating any indebtedness which becomes an obligation of the Company or a
Subsidiary as a result of the Merger as having been incurred by the Company or
such Subsidiary at the time of the Merger, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have happened and be continuing; and (v) the properties or assets of the
Company shall not become subject to a mortgage, pledge, lien, security interest
or other encumbrance which would not be permitted by the Indenture as a result
of the Merger.

SECTION 4. Covenants. All covenants and agreements in this Fourth Supplemental
Indenture and the Indenture shall bind McClatchy and its respective successors
and assigns, whether so expressed or not.

SECTION 5. Requests and Notices. Pursuant to Section 105 of the Indenture, from
and after the Effective Time, any notice or communication provided or permitted
by the Indenture to be made upon, given or furnished to, or filed with the
Company shall be addressed to McClatchy at 2100 Q Street, Sacramento, CA 95816,
Attention: Karole Morgan-Prager, Esq. Vice President and General Counsel,
Telecopy: 916-326-5596.



--------------------------------------------------------------------------------

SECTION 6. Separability. In case any provision in this Fourth Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

SECTION 7. No Third Party Beneficiary. Nothing in this Fourth Supplemental
Indenture, express or implied, shall give to any Person, other than the parties
hereto and their successors under the Indenture, and the Holders, any benefit or
any legal or equitable right, remedy or claim under the Indenture, as amended by
this Fourth Supplemental Indenture.

SECTION 8. Continuance of Indenture; Effectiveness. This Fourth Supplemental
Indenture supplements the Indenture and shall be a part of and subject to all
the terms thereof. The Indenture as supplemented by this Fourth Supplemental
Indenture, shall continue in full force and effect. The Fourth Supplemental
Indenture shall become effective at the Effective Time. McClatchy shall give the
Original Trustee and the Series Trustee notice of the Effective Time, promptly
after the occurrence thereof.

SECTION 9. Governing Law. This Fourth Supplemental Indenture shall be governed
by and construed in accordance with the laws of the State of New York.

SECTION 10. Counterparts. This Fourth Supplemental Indenture may be executed in
any number of counterparts, each of which so executed will be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

SECTION 11. Trustee. Neither the Original Trustee nor the Series Trustee make
any representations as to the validity or sufficiency of this Fourth
Supplemental Indenture. The recitals and statements herein are deemed to be
those of the Company or McClatchy and not of the Original Trustee or the Series
Trustee.

SECTION 12. Definitions. Capitalized terms used herein without definition shall
have the meanings ascribed thereto in the Indenture.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental
Indenture to be duly executed, as of the day and year first written above.

 

KNIGHT-RIDDER, INC. By:  

/s/ Gary R. Effren

Name:   Gary R. Effren Title:   Vice President/Finance THE MCCLATCHY COMPANY By:
 

/s/ Patrick J. Talamantes

Name:   Patrick J. Talamantes Title:   Vice President and   Chief Financial
Officer JPMORGAN CHASE BANK, N.A., As Trustee By:  

/s/ J. Morand

Name:   J. Morand Title:   Authorized Signatory THE BANK OF NEW YORK TRUST
COMPANY,N.A., As Series Trustee By:  

/s/ Sandee Parks

Name:   Sandee Parks Title:   Vice President